 



Exhibit 10.1
Agreement between Hudson City Bancorp, Inc. and John M. Tassillo, Executive
Vice-President and
Treasurer
June 5, 2007
Mr. Ronald E. Hermance, Jr.
Chairman and Chief Executive Officer
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey
Dear Ron:
     This letter (the “Letter Agreement”) will confirm the discussions that we
have had concerning the beginning of transition in my status as an executive
officer of Hudson City Savings Bank (the “Bank”) and Hudson City Bancorp, Inc.
(the “Company”) in contemplation of my eventual retirement.
     1. Resignation as Executive Officer. I hereby resign from my position as
Executive Vice President and Treasurer of the Bank and the Company, and from all
other positions which I hold as an officer of the Bank or the Company, effective
at the close of business on June 8, 2007 (the “Effective Date”). From and after
the Effective Date, I will not have or exercise any of the power, authority or
discretion conferred on an officer of the Company or the Bank, including but not
limited to the power to sign documents and instruments or make policy decisions
and the authority to direct the activities of other personnel of the Bank or the
Company.
     2. Transition Services. Following the Effective Time, I will continue as a
non-officer employee of the Company and the Bank. Effective beginning on the day
after the Effective Date, I will serve in the position of Senior Advisor to the
Chief Executive Officer and will report to the Chief Executive Officer. In this
capacity, I will assist in an orderly transition to my successors of my duties
as Executive Vice President and Treasurer and will advise senior management on
strategic and operational matters concerning the Bank and the Company and their
respective businesses as the Chief Executive Officer or his designees may
request.
     3. Effect on Employment Agreement. Section 3(a) the Employment Agreement
between me and the Bank made and entered into on June 7, 2005 (the “Bank
Agreement”) and section 3(a) of the Employment Agreement between me and the
Company made and entered into on June 7, 2005 (the “Company Agreement”) are each
hereby amended, effective as of the Effective Date, to substitute the title
“Senior Advisor to the Chief Executive Officer” for the title “Executive Vice
President and Treasurer” therein. We agree that such amendments and the change
in duties and responsibilities resulting from the change in my title and
position shall not constitute a breach of the Bank Agreement by the Bank or the
Company Agreement by the Company or otherwise constitute grounds for me to
resign with good reason pursuant to section 13 of the Bank Agreement or the
Company Agreement. We further agree that the Employment Period provided under
the Bank Agreement and the Company Agreement shall not be extended beyond their
current expiration dates, with the effect that Employment Period under the Bank
Agreement will





--------------------------------------------------------------------------------



 



expire on June 7, 2009 and the Employment Period under the Company Agreement
will expire on the day before third anniversary of the Effective Date (as
defined herein). With the exception of the amendments set forth in this letter,
the Bank Agreement and the Company Agreement (including, but not limited to,
those provisions relating to directors’ and officers’ insurance coverage,
indemnification rights and attorney fee reimbursement and the survival of such
items following the expiration of the applicable Employment Period) remain in
full force and effect notwithstanding the change in my status from that of
executive officer to that of a non-officer employee. We agree that this Letter
Agreement constitutes the written instrument required to amend the Bank
Agreement and the Company Agreement and the written notice required to
discontinue automatic extensions of the Employment Period under the Company
Agreement.
     If this Letter Agreement accurately reflects our discussions, kindly so
indicate by countersigning in the space provided below.

     
 
  Very truly yours,
 
   
 
  /s/ John M. Tassillo
 
   
 
  John M. Tassillo

Accepted and Agreed to:

          Hudson City Savings Bank    
 
       
By:
  /s/ Ronald E. Hermance, Jr.
 
Ronald E. Hermance, Jr.    
 
  Chairman, President & Chief Executive Officer    
 
       
Hudson City Bancorp, Inc.
   
 
       
By:
  /s/ Ronald E. Hermance, Jr.
 
Ronald E. Hermance, Jr.    
 
  Chairman, President & Chief Executive Officer    

